            Case 5:20-cv-05799-LHK Document 307-1 Filed 10/06/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   STEPHEN EHRLICH
 7
     Trial Attorneys
     U.S. Department of Justice
 8   Civil Division - Federal Programs Branch
     1100 L Street, NW
 9   Washington, D.C. 20005
10   Telephone: (202) 305-0550

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                     THIRTEENTH DECLARATION OF
18
                                                    JAMES T. CHRISTY
19            v.

20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 307-1 Filed 10/06/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my thirteenth declaration in this lawsuit. I am making this declaration in
 5              response to Court Order ECF 302.
 6         ECF No. 302 Investigation
 7         2. The Court’s order attaches an email submission to the court from an anonymous
 8              enumerator in McAllen, Texas.
 9         3. In the claims referenced in the email, there is no apparent violation of the Preliminary
10              Injunction order. The enumerator works in an Area Census Office that is 99.96%
11              complete with its Nonresponse Followup (NRFU) production workload. This means
12              we have a final status for 99.96% of the addresses in the assigned production workload.
13         4. An explanation of how the Census Bureau completes the NRFU operation makes clear
14              that management actions to complete enumeration align with field processes built and
15              documented in the 2020 Census Operational Plan, developed well before the Replan
16              and COVID 19 Plan, and do not indicate any violation of this Court’s Preliminary
17              Injunction. This may not be clear to individual enumerators and some of their
18              immediate field supervisors, who are temporary hourly employees, typically with little
19              census background.
20         5. The Census Bureau designed its procedures, processes and systems to ensure we collect
21              the correct final status for every address in the 2020 Census, including the NRFU
22              production workload. We instruct our enumerators to follow procedures for contacting
23              households and based on their entries into the enumeration device, our systems assign
24              final statuses based on varying sources of information and scenarios. As referenced in
25              the D-1220A, Nonresponse Followup Census Field Manager Job Aid (February 2020),
26              page 17, “It is important to note that the OCS [Office Control System] will manage the
27              number of attempts at a specific HU [Housing Unit] as there are some instances when
28              an Enumerator may make fewer attempts at a HU and work is stopped by the OCS.
       Case 5:20-cv-05799-LHK Document 307-1 Filed 10/06/20 Page 3 of 4




 1      Additionally, the OCS will indicate when a proxy can be used to obtain population and
 2      demographic data for a HU.”
 3   6. Every address is contacted at least once and most are resolved as the result of data
 4      collected directly by the enumerator from the household. A smaller subset are
 5      completed with information provided by a neighbor or someone else knowledgeable
 6      about the household. If households provide a self-response after an enumerator visits,
 7      the address is removed from the enumeration workload and will not be assigned for
 8      another visit. Some addresses with high-quality administrative records are resolved
 9      after the first visit if the enumerator is not able to complete the enumeration with a
10      household member. Some addresses are vacant, demolished, or non-existent. When an
11      enumerator cannot determine a status, we make numerous repeat attempts to collect this
12      information, often exceeding six attempts. This is outlined in our Closeout Process, as
13      reflected in the D-1220A, Nonresponse Followup Census Field Manager Job Aid
14      (February 2020), pg 99, “If a NRFU case was closed without enough data to support
15      apportionment, it will be reopened for additional contact attempts during closeout,
16      until the end of the NRFU operation.”
17   7. Field supervisors and enumerators receive training on these processes and scenarios
18      before they begin their jobs, and they have access to the training materials while in the
19      field, but correct application of the proper procedures is sometimes missed or
20      misunderstood. We continually monitor the effort to collect final statuses of every
21      address through reports, data analysis, outlier alerts and other data quality tools. The
22      use of technology in the 2020 Census allows us to do more monitoring of this in real
23      time. Unlike previous Decennial Censuses, where we had to wait until paper
24      questionnaires were returned and processed to identify problems, we can monitor the
25      data and final status information as the field activity is taking place. This allows us to
26      intervene and correct errors and problems throughout the operation, rather than waiting
27      until the end of data collection activity.
28   Effect of Responding to Enumerator Emails per the Court’s Orders
             Case 5:20-cv-05799-LHK Document 307-1 Filed 10/06/20 Page 4 of 4




 1        8. I have engaged substantial resources, including staff time from numerous areas, to
 2            research issues raised by communications sent to the Court in order to provide
 3            researched and thorough responses to the Court’s orders. I believe it is important to
 4            provide accurate and well-considered responses to these concerns, which is what I have
 5            done. According to my best estimates, we have devoted over 122 total staff hours in
 6            response to the court’s orders, including verifying procedures, pulling schedules,
 7            reconciling inconsistent information, interviewing staff throughout the Nation and
 8            reviewing documentation.
 9        9. Attending to these matters has detracted significantly from my duties as the Assistant
10            Director for Field Operations at the U.S. Census Bureau, and has impaired my ability to
11            monitor key operations such as our data quality programs and efforts to ensure fiscal
12            and administrative compliance. These are critical tasks for this phase of the Census.
13

14   I have read the foregoing and it is all true and correct.
15   DATED this _6th_ day of October, 2020

      James Christy Digitally
16                            signed by James Christy
                    Date: 2020.10.06 14:17:28 -04'00'
17   ____________________________________
18   James T. Christy
19   Assistant Director for Field Operations
20   United States Bureau of the Census
21

22

23

24

25

26

27

28
